Citation Nr: 1742709	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO. 14-03 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent, and in excess of 20 percent from September 9, 2013, for degenerative disc disease of the lumbar spine.

2. Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July to November 1981, January to June 2002, April to July 2004, and January 2008 to September 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In a February 2017 statement, the Veteran contends that her conditions have worsened since her last VA examination. She is competent to allege such worsening. Therefore, a new examination is necessary to assist in determining the current severity of degenerative disc diseases of the cervical and lumbar spine.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for an examination to determine the current severity of her degenerative disc diseases of the cervical and lumbar spine. The examiner should report all signs and symptoms necessary for rating the disabilities under the rating criteria as indicated by the relevant Disability Benefits Questionnaire (DBQ).

The entire VBMS file, including a copy of the Remand, should be made available to, and be reviewed by, the examiner. All appropriate tests, studies, and consultation, should be accomplished and all clinical findings should be reported in detail. Specifically as to any reported worsening, the examiner must report a complete explanation as to findings. 

A failure to respond or a negative response must be noted in writing and associated with the claims folder.

4. After completion of the above and any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence. 

If the determinations remain adverse to the Veteran, she and her representative should be furnished with a supplemental statement of the case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

